ORDER
PER CURIAM.
Terry Denson appeals his convictions following jury trial for murder in the second degree, section 565.021.1, RSMo 1994, armed criminal action, section 571.015, RSMo 1994, and arson in the second degree, section 569.040, RSMo 1994 and two life terms of imprisonment, consecutive to a seven year term. Mr. Denson contends on appeal that the trial court erred by (1) admitting into evidence his prior acts of violence toward the victim; and (2) failing to sua sponte declare a mistrial when the prosecution commented on the strength of the case during closing argument on rebuttal. The judgment of convictions is affirmed. Rule 30.25(b).